In an action to foreclose a mortgage upon real property, the defendant Board of Managers of Remsen Gardens Condominium appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Golden, J.), entered June 12, 1996, as dismissed its answer and counterclaims and granted summary judgment in favor of the plaintiff and against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant asserts that on November 22, 1988, September 13, 1990, and February 22, 1991, it filed liens for unpaid common charges on a condominium unit in Brooklyn. Assuming that these liens were otherwise properly filed, under the terms of Real Property Law § 339-aa they expired six years from the date of filing and thus cannot serve as the basis for a claim of priority to the plaintiffs competing mortgage lien.
Inasmuch as this issue is dispositive of the appeal, it is unnecessary to address the remaining issues raised by the appellant. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.